Citation Nr: 1432998	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  10-19 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, claimed as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, secondary to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Graham C. Keithley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1965 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In December 2010, the Veteran testified in a Videoconference Board hearing before the undersigned Acting Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

This issues listed above were denied by the Board in a March 2013 decision.  The Veteran appealed this determination to the United States Court of Appeals for Veterans Claims (Court).  In January 2014, the Court Clerk granted a Joint Motion for Remand (JMR), vacating the Board's March 2013 decision and returning these issues to the Board for further consideration.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).



REMAND

Additional evidence and argument were added to the claims file in June 2014.  These records were received, and are dated after, the most recent statement of the case, issued in April 2010.  Generally, the submission of new evidence without a waiver of consideration by the agency of original jurisdiction warrants a remand for such consideration of this evidence.  See 38 C.F.R. § 20.1304 (2013).  Accompanying the evidence submitted in June 2014, the Veteran, through his representative, explicitly requested that the claimes file be returned to the agency of original jurisdiction for review and re-adjudication.

Accordingly, the case is REMANDED for the following action:

After undertaking any other additional development deemed necessary, to include another inquiry to the appropriate service department regarding verification of the Veteran's service in Vietnam, re-adjudicate the claims on appeal in light of the additional evidence submitted in June 2014, as well as any other additional evidence added to the record.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case, and should be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
T.D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



